Case: 16-13616   Date Filed: 01/05/2018   Page: 1 of 16


                                                         [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 16-13616
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:13-cr-20879-UU-2



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DANIEL CASAMAYOR,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________

                             (January 5, 2018)

Before MARTIN, JILL PRYOR, and HULL, Circuit Judges.

PER CURIAM:
              Case: 16-13616    Date Filed: 01/05/2018    Page: 2 of 16


      Following a remand by this Court for resentencing on one count, Daniel

Casamayor Rojas (“Casamayor”) appeals his total sentence of 262 months’

imprisonment on multiple counts relating to his planned robbery of a marijuana

“grow house.” After review, we affirm Casamayor’s sentence.

                           I. BACKGROUND FACTS

A.    Guilty Plea and Original Sentencing

      In 2014, Casamayor pled guilty to: (1) conspiring to commit Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a) (Count 1); (2) conspiring to possess

with intent to distribute less than 50 kilograms of marijuana, in violation of 21

U.S.C. §§ 841(a)(1), (b)(1)(D) and 846 (Count 2); (3) being a felon in possession

of a firearm, in violation of 18 U.S.C. §§ 922(g)(1) and 924(e) (Count 3); (4)

conspiring to use and carry a firearm during and in relation to the crime of violence

charged in Count 1 and the drug trafficking crime charged in Count 2, and to

possess the firearm in furtherance of those crimes, in violation of 18 U.S.C.

§ 924(o) (Count 5); and (5) using and carrying a firearm during and in relation to

the crime of violence charged in Count 1 and the drug trafficking crime charged in

Count 2, and to possess a firearm in furtherance of those crimes, in violation of 18

U.S.C. §§ 924(c)(1)(A) and 2 (Count 6).

      At an October 2014 sentencing hearing, the district court determined, inter

alia, that Casamayor qualified as a career offender under the Sentencing Guidelines


                                          2
              Case: 16-13616    Date Filed: 01/05/2018    Page: 3 of 16


and as an armed career criminal under the Armed Career Criminal Act (“ACCA”),

18 U.S.C. § 924(e)(1)(B). Over Casamayor’s objection, the district court further

concluded that Casamayor’s 2008 Florida conviction for fleeing-at-high-speed was

a crime of violence for purposes of U.S.S.G. § 4B1.2(a). The district court did not

identify which of Casamayor’s many other felony convictions supported his

ACCA status.

      As a result of Casamayor’s career offender status, the district court

determined that Casamayor’s advisory guidelines range of 262 to 327 months was

preset for all five counts of conviction by the career offender table in U.S.S.G.

§ 4B1.1(c). The district court denied Casamayor’s request for a downward

variance and chose a 262-month total sentence, at the low end of the advisory

guidelines range. Specifically, the district court’s total 262-month sentence was

composed of: (1) concurrent 202-month sentences on Counts 1, 3 and 5; (2) a 60-

month sentence on Count 2, to run concurrent with Counts 1, 3, and 5; and (3) a

60-month sentence on Count 6 to run consecutive to all the other counts.

B.    First Appeal and Remand

      In his first appeal, Casamayor argued, inter alia, that he did not qualify as

either a career offender under the Sentencing Guidelines or as an armed career

criminal under the ACCA. Citing the then-pending Supreme Court case of

Johnson v. United States, 576 U.S. ___, 135 S. Ct. 2551 (2015), Casamayor argued


                                          3
               Case: 16-13616   Date Filed: 01/05/2018    Page: 4 of 16


that his 2008 Florida fleeing-at-high-speed conviction no longer qualified as a

predicate offense for either designation because the residual clauses for both

U.S.S.G. § 4B1.2(a) and the ACCA were unconstitutionally vague. While

Casamayor’s appeal was pending, the Supreme Court issued Johnson, which held

that the ACCA’s residual clause was unconstitutionally vague. Id. at ___, 135 S.

Ct. at 2563.

      On direct appeal, this Court affirmed Casamayor’s career offender

designation, explaining that Johnson did not address the career offender provisions

of the Sentencing Guidelines and that we were bound by United States v. Matchett,

802 F.3d 1185 (11th Cir. 2015), in which this Court had already held that

§ 4B1.2(a)’s residual clause was not unconstitutionally vague in light of Johnson.

See United States v. Casamayor, 643 F. App’x 905, 911-12 (11th Cir. 2016).

Thus, we affirmed Casamayor’s sentences on Counts 1, 2, 5, and 6. Id. at 912.

      As to Casamayor’s ACCA-enhanced sentence on Count 3, however, this

Court noted that the district court had not identified which of Casamayor’s prior

felony convictions it relied upon. Id. at 911. Thus, the Court vacated

“Casamayor’s sentence on Count 3 and remand[ed] for resentencing on that

count.” Id. at 912. In so doing, the Court stated that on remand, the district court

should “determine in the first instance whether the ACCA-enhanced sentence of




                                          4
             Case: 16-13616     Date Filed: 01/05/2018   Page: 5 of 16


202 months on Count 3 may be supported by any of Casamayor’s other prior

felony convictions and if so under what clause.” Id. at 911.

C.    Resentencing on Remand

      Prior to resentencing, the probation office filed an addendum to the

presentence investigation report (“PSI”). The addendum identified these four of

Casamayor’s prior convictions that qualified as violent felonies under the ACCA’s

elements clause: (1) a September 6, 2001 Florida conviction for aggravated assault

with a deadly weapon, under Florida Statutes §§ 784.021(1)(A) and 775.087(1);

(2) a January 31, 2012 Florida conviction for strong-arm robbery that occurred on

December 22, 2010, under Florida Statutes §§ 812.13(2)(C) and 777.011; (3) a

separate January 31, 2012 Florida conviction for armed robbery with a firearm or

deadly weapon that occurred on December 11, 2010, under Florida Statutes

§§ 812.13(2)(A), 921.0024(1)(B), and 775.087; and (4) a separate January 31,

2012 Florida conviction for strong-arm robbery, under Florida Statutes

§§ 812.13(2)(C) and 777.011, and aggravated battery with great bodily harm,

under Florida Statutes §§ 784.045(1)(a)1 and 777.011, both of which occurred on

January 8, 2011.

      Casamayor filed written objections to the PSI. As to his status under the

ACCA, Casamayor did not dispute that he had the predicate convictions listed in

the addendum. Instead, Casamayor argued that his convictions for aggravated


                                         5
              Case: 16-13616     Date Filed: 01/05/2018   Page: 6 of 16


assault and strong-arm robbery did not qualify as ACCA predicate offenses, and

thus he did not qualify as an armed career criminal. Casamayor contended that

both of these Florida offenses could be committed “without the use of physical

force against the person of another.” Casamayor also objected to his career

offender status under the Sentencing Guidelines, arguing that his Florida

conviction for fleeing-at-high-speed no longer qualified as a crime of violence

because the Sentencing Commission had recently amended the career offender

guideline to delete the residual clause.

      The government responded that all of Casamayor’s ACCA predicate

convictions qualified under the elements clause, which Johnson left undisturbed.

As for Casamayor’s career offender status, the government argued that because

this Court already had concluded that Casamayor was a career offender during his

first appeal, the law of the case doctrine precluded him from challenging that

designation at resentencing. Alternatively, the government contended that

Casamayor had multiple alternative felony convictions on which to base his career

offender status.

      At resentencing, the district court reviewed this Court’s instruction to

determine whether any of Casamayor’s prior felony convictions supported his

ACCA-enhanced sentence on Count 3. Casamayor conceded that his January 2012

conviction for armed robbery with a firearm or deadly weapon qualified as a


                                           6
               Case: 16-13616   Date Filed: 01/05/2018   Page: 7 of 16


violent felony for ACCA purposes. Over Casamayor’s objection, the district court

concluded that, in addition to that 2012 armed robbery conviction, Casamayor’s

2001 conviction for aggravated assault with a deadly weapon, his two separate

January 2012 convictions for strong-arm robbery, and his January 2012 conviction

for aggravated battery with great bodily harm also qualified as violent felonies

under the ACCA’s elements clause.

      Casamayor pointed out that the Sentencing Commission’s removal of the

residual clause from the career offender provision would go into effect in about 60

days. Casamayor argued that he expected the Sentencing Commission to make the

amendment retroactive and therefore the district court should reduce his sentence

now to avoid a future 18 U.S.C. § 3582(c) motion. The district court declined to

do so, stating that it would address that issue if the amendment was made

retroactive.

      After the defendant’s allocution, the district court resentenced Casamayor to

the same 262-month total sentence, consisting of 202-month concurrent sentences

on Counts 1, 3, and 5, a 60-month sentence on Count 2 to run concurrent with

Counts 1, 3, and 5, and a consecutive 60-month sentence on Count 6.




                                          7
              Case: 16-13616      Date Filed: 01/05/2018    Page: 8 of 16


                                  II. DISCUSSION

A.    Casamayor’s Newly Raised Challenges to His Guilty Plea

      For the first time in this second appeal, Casamayor argues that his guilty

plea to all five counts was invalid for various reasons. Because Casamayor could

have, but did not, challenge his guilty plea in his first appeal, his present argument

as to his plea is barred by the doctrine of the law of the case.

      “Under the law-of-the-case doctrine, an issue decided at one stage of a case

is binding at later stages of the same case.” United States v. Escobar-Urrego, 110

F.3d 1556, 1560 (11th Cir. 1997). Under the doctrine, district court rulings that

have not been challenged on a first appeal will not be disturbed in a subsequent

appeal. See id. at 1560-61 (holding that, because the defendant had the

opportunity to appeal the determination as to the amount of drugs in his first appeal

but failed to do so, the law of the case barred him from litigating that issue in his

second appeal). Further, “an appellant should raise all trial errors in his appeal of

the judgment and sentence,” and an appellant is deemed to have waived his right to

raise issues on a second appeal that he did not raise in his first. United States v.

Fiallo-Jacome, 874 F.2d 1479, 1481-83 (11th Cir. 1989) (quotation marks omitted)

(holding that a defendant who failed to raise challenges to his trial in his first

appeal was deemed to have waived review of those issues in his second appeal and

would not get “two bites at the appellate apple”).


                                           8
               Case: 16-13616       Date Filed: 01/05/2018      Page: 9 of 16


       Moreover, none of the exceptions to the law of the case doctrine apply here,

as no new evidence about Casamayor’s plea was presented on remand, there was

no intervening decision applicable to Casamayor’s guilty plea, and there has been

no showing of a manifest injustice. See Baumer v. United States, 685 F.2d 1318,

1320 (11th Cir. 1982). Thus, Casamayor’s challenge to his guilty plea is barred by

the law of the case doctrine.

       Alternatively, even if we addressed Casamayor’s guilty plea claims, our

review would be for plain error, and Casamayor has shown none. See United

States v. Moriarty, 429 F.3d 1012, 1018-19 (11th Cir. 2005). First, there was a

sufficient factual basis to support Casamayor’s guilty plea to each count.1 At his

plea colloquy, Casamayor agreed to every fact in his factual proffer, which stated

that Casamayor and his co-conspirators agreed to rob a marijuana growhouse, met

to plan the robbery and decided that they needed to use firearms during the

robbery, and then were arrested while driving to a rendezvous point with loaded

firearms. The proffer stated that following his arrest, Casamayor provided post-

Miranda statements acknowledging his involvement in coordinating the drug-

related robbery conspiracy, including contacting one co-conspirator and securing

her help to find another gunman and then meeting the other gunman to discuss the



       1
        On appeal, Casamayor does not challenge his conviction on Count 3 for being a felon in
possession of a firearm.
                                              9
             Case: 16-13616     Date Filed: 01/05/2018    Page: 10 of 16


robbery’s execution. The proffer also stated that the parties agreed that the

conspiracy would have obstructed, delayed, or affected interstate commerce.

      Based on Casamayor’s factual proffer, the district court did not err in

concluding as to Count 1 that Casamayor: (1) agreed to commit a robbery of a

marijuana operation, which constitutes economic activity that affects federal

commerce; (2) knew of the conspiracy’s goal; and (3) voluntarily participated in

achieving that goal. See Taylor v. United States, ___ U.S. ___, 136 S. Ct. 2074,

2080-81 (2016); United States v. To, 144 F.3d 737, 748 (11th Cir. 1998).

Likewise, as to Count 2, the district court did not err in concluding that the goal of

the scheme was to possess with intent to distribute the marijuana Casamayor and

his co-conspirators planned to take and that Casamayor was guilty of the drug

crime of conspiracy to possess with intent to distribute marijuana. See United

States v. Charles, 313 F.3d 1278, 1284 (11th Cir. 2002). As to the § 924 firearm

convictions in Counts 5 and 6, Casamayor admitted that he and his co-conspirators

needed to carry guns to execute the marijuana-growhouse robbery and that a

loaded firearm was found in his vehicle when he was arrested.

      In addition, the district court did not err in accepting Casamayor’s guilty

plea. The record demonstrates that at his plea colloquy, Casamayor testified that:

(1) no one had coerced, threatened, or promised him anything in exchange for

pleading guilty; (2) Casamayor received a copy of the indictment, discussed it fully


                                          10
               Case: 16-13616       Date Filed: 01/05/2018       Page: 11 of 16


with counsel, and counsel explained what the government would need to prove in

order to convict him of the charges against him; and (3) counsel explained the

consequences of being convicted and Casamayor understood them fully. The

record also confirms that the district court explained the consequences of his plea.

Accordingly, the district court complied with the three core concerns of Rule 11,

and Casamayor’s guilty plea was knowing and voluntarily. See United States v.

Jones, 143 F.3d 1417, 1418-19 (11th Cir. 1998).2

       In sum, Casamayor cannot show error, much less plain error, with regard to

his guilty plea.

B.     ACCA Sentence on Count 3

       Under the ACCA, a defendant convicted of an 18 U.S.C. § 922(g) firearm

offense is subject to a mandatory minimum 180-month sentence if he has three

prior convictions for a “violent felony” or a “serious drug offense.” 18 U.S.C.

§ 924(e)(1). A prior conviction qualifies as a “violent felony” under the ACCA’s




       2
        We recognize that Casamayor also makes a Johnson argument that his Count 1
conviction for Hobbs Act robbery conspiracy is not a crime of violence for purposes of his two
§ 924 convictions in Counts 5 and 6. This, however, ignores that Casamayor also pled guilty to
the drug trafficking crime in Count 2, which is expressly referenced as a predicate crime for his
§ 924 offenses in Counts 5 and 6. At a minimum, Casamayor has shown no plain error. Thus,
here we need not examine if conspiracy to commit Hobbs Act robbery is a crime of violence for
purposes of § 924(c). In light of the foregoing, Casamayor’s request to stay proceedings pending
the Supreme Court’s decision in Sessions v. Dimaya, No. 15-1498, is DENIED.
                                               11
               Case: 16-13616       Date Filed: 01/05/2018       Page: 12 of 16


elements clause if it “has as an element the use, attempted use, or threatened use of

physical force against the person of another.” Id. § 924(e)(2)(B)(i). 3

       On appeal, Casamayor argues that the district court erred in concluding that

he had three prior convictions that qualified as violent felonies under the elements

clause. Casamayor does not challenge the district court’s determination as to two

of his prior convictions—armed robbery with a firearm or deadly weapon and

aggravated battery with great bodily harm. Casamayor contends, however, that

none of his other predicates the district court identified—his conviction for

aggravated assault with a deadly weapon in 2001 and his two separate convictions

for strong-arm robbery in 2012—qualify under the elements clause.

       As Casamayor acknowledges, however, his arguments as to these Florida

convictions are foreclosed by this Court’s binding precedent. This Court has held

that Florida aggravated assault with a deadly weapon under Florida Statutes

§ 784.021 categorically qualifies as a violent felony under the ACCA’s elements

clause. See Turner v. Warden Coleman FCI (Medium), 709 F.3d 1328, 1338 (11th

Cir. 2013), abrogated in part on other grounds by Johnson v. United States, ___

U.S. ___, 135 S. Ct. 2551 (2015). Moreover this Court has held that Turner

remains binding precedent after the Supreme Court’s decisions in Mathis v. United


       3
         This Court reviews de novo whether a prior conviction qualifies as a violent felony
within the meaning of the ACCA. United States v. Howard, 742 F.3d 1334, 1341 (11th Cir.
2014).
                                               12
              Case: 16-13616       Date Filed: 01/05/2018      Page: 13 of 16


States, ___ U.S. ____, 136 S. Ct. 2243 (2016) and Descamps v. United States, 570

U.S. 254, 133 S. Ct. 2276 (2013). See United States v. Golden, 854 F.3d 1256,

1257 (11th Cir. 2017).

       Likewise, this Court has held that Florida strong-arm robbery under Florida

Statutes § 812.13 categorically qualifies as a violent felony under the ACCA’s

elements clause. United States v. Fritts, 841 F.3d 937, 940 (11th Cir. 2016), cert.

denied, ___ U.S. ___, 137 S. Ct. 2264 (2017); United States v. Dowd, 451 F.3d

1244, 1255 (11th Cir. 2006); see also United States v. Lockley, 632 F.3d 1238,

1245 (11th Cir. 2011) (involving the identical elements clause of the career

offender provision). Thus, under our binding precedent, either Casamayor’s 2001

conviction for aggravated assault or one of his two strong-arm robbery convictions

in 2012 may serve as the third predicate violent felony. 4

       Accordingly, the district court did not err in determining that Casamayor had

three prior “violent felony” convictions and properly applied the ACCA

enhancement to Casamayor’s sentence on Count 3.




       4
         We note that one of Casamayor’s strong-arm robbery offenses was committed on the
same day as his aggravated battery with great bodily harm, January 8, 2011, and therefore may
not satisfy the ACCA’s requirement that the offenses be “committed on occasions different from
one another.” See 18 U.S.C. § 924(e)(1). Casamayor has never raised this issue, but even if he
had, we would not need to address it because Casamayor has more than enough violent felonies
to support his ACCA sentence.
                                              13
             Case: 16-13616     Date Filed: 01/05/2018   Page: 14 of 16


C.    Career Offender

      In this second appeal, Casamayor raises a new and completely different

challenge to his career offender status. Specifically, Casamayor argues that the

career offender table in U.S.S.G. § 4B1.1(c)(3), which was used to calculate

Casamayor’s advisory guidelines range, runs afoul of the Supreme Court’s

decision in United States v. LaBonte, 520 U.S. 751, 117 S. Ct. 1673 (1997), and

exceeds the Sentencing Commission’s authority under 28 U.S.C. § 994(h).

Casamayor argues that his preset advisory guidelines range of 262 to 327 months

imprisonment was “entirely disproportionate to” his statutory maximum sentences

of twenty years for Count 1 and five years for Count 2. See 21 U.S.C.

§ 841(b)(1)(D), 18 U.S.C. § 1951(a).

      As with Casamayor’s challenge to his guilty plea, his arguments about

§ 4B1.1(c)(3)’s career offender table could have been, but were not, raised in his

first appeal of his sentence. Indeed, in his first appeal, Casamayor raised other

arguments as to his career offender status, but failed to make the arguments he

raises now. Moreover, in his first appeal, this Court affirmed the district court’s

determination that Casamayor qualified as a career offender under § 4B1.1(a).

Accordingly, Casamayor’s new challenge to § 4B1.1(c)(3) is barred by the law of

the case doctrine.




                                          14
               Case: 16-13616       Date Filed: 01/05/2018       Page: 15 of 16


       In any event, Casamayor has not shown plain error. Casamayor does not

cite any binding precedent holding that a career offender sentence is invalid where

the advisory guidelines range calculated under § 4B1.1(c)(3) exceeds the

maximum terms for one or more of the counts of conviction. Notably, LaBonte,

cited by Casamayor, does not stand for such a proposition. Rather, LaBonte

merely noted that 28 U.S.C. § 994(h) directed the Sentencing Commission to

assure that the Sentencing Guidelines specify a sentence at or near the maximum

authorized for defendants who (like Casamayor) had been convicted of a felony

crime of violence or a controlled substance offense after having been convicted of

two or more such felonies. 520 U.S. at 753,117 S. Ct. at 1675.

       In Casamayor’s case, the district court’s application of the career offender

table accomplished this goal, as Casamayor’s term of imprisonment for each count

is either at or near the maximum term authorized by statute, including his 202-

month term on Count 1 and his 60-month term on Count 2. 5 Furthermore, the

Sentencing Guidelines are clear that if an advisory guidelines range exceeds the



       5
         To the extent Casamayor challenges his career offender status based on his having two
prior crimes of violence, this argument plainly lacks merit. The district court’s determination on
remand that Casamayor had at least four prior convictions that qualified as “violent felonies”
under the ACCA’s elements clause necessarily means that Casamayor also has at least four prior
convictions that qualify as “crimes of violence” under the career offender provision’s identical
elements clause. See U.S.S.G. §§ 4B1.1(a), 4B1.2(a)(1). Further, since Casamayor’s last appeal,
the Supreme Court has held that the advisory Sentencing Guidelines, including U.S.S.G.
§ 4B1.2(a)(1), are not subject to constitutional vagueness challenges like the one raised in
Johnson. See Beckles v. United States, ___ U.S. ___, 137 S. Ct. 886, 890 (2017).
                                               15
             Case: 16-13616     Date Filed: 01/05/2018    Page: 16 of 16


statutory maximum penalty, the statutory maximum prevails. See U.S.S.G.

§§ 5G1.1(a), (c)(1), 5G1.2(e) & cmt. n.3(B).

      Accordingly, the district court did not err, much less plainly err, in

calculating Casamayor’s advisory guidelines using the career offender table in

U.S.S.G. § 4B1.1(c)(3).

      AFFIRMED.




                                          16